Citation Nr: 1441748	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-32 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a shin disorder, claimed as shin splints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record and reflects that the record was held open for 60 days thereafter to allow for the presentation of additional evidence.  Following the hearing, additional evidence was submitted for the record; however, a waiver of agency of original jurisdiction (AOJ) consideration did not accompany such submission.  38 C.F.R. § 20.1304(c) (2013).   However, as this case is being remanded, the AOJ will have an opportunity to consider the newly received evidence in the readjudication of the Veteran's claim.  As such, there is no prejudice to her in the Board considering it for the limited purpose of issuing a thorough remand.

In addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) claims files associated with the Veteran.  A review of the VBMS file reflects that the additional evidence provided after the June 2014 Board hearing can be found in that electronic claims file.  Also, as discussed below, documents recently added to the VBMS file also reflect that the Veteran has raised several new claims.  

The issues of entitlement to service connection for bilateral knee conditions, bilateral ankle conditions, and a condition of the cervical spine; as well as an increased rating claim for a low back disability have been raised by the record (see August 2014 DAV statement of August 15, 2014, found in VBMS file), but have not been adjudicated by the  AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

While the Veteran's service treatment records appear to be negative for treatment or diagnosis relating to the shins, she contends that her claimed shin splints are etiologically related to her military service.  In hearing testimony provided in June 2014, the Veteran described pain and lumps in the shin area and stated that she had consistently experienced these symptoms since service (p. 15).  She indicated that her shin problems started as a result physical activity and exercises in service such as running on concrete and power lifting, as well as being caused by the footwear she wore in service.  

Subsequent to the hearing, additional evidence was added to the file which includes a July 2014 medical statement from a doctor associated with Westside Medical.  The doctor indicated that he had seen the Veteran in July 2014 at which time she reported having long-standing medical problems, including chronic shin splint pain, which she indicated started during military service.  The doctor opined that these (and other reported) problems could have been started and aggravated by injury sustained while on active military duty, from wearing boots and carrying heavy weights and aggravated by her history of flat feet.   

As the July 2014 opinion is couched in speculative terms and does not confirm a diagnosis of a shin disorder (instead, only shin splint pain is noted), such is insufficient to grant the benefit sought on appeal.  However, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, and the disability or signs and symptoms of disability may be associated with active service, but does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, based on the July 2014 opinion, the Board has found sufficient bases to warrant additional development pursuant to the duty to assist, specifically finding that the Veteran should be afforded a VA examination in order to determine the nature and etiology of her claimed shin disorder. 

Further, records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  The September 2013 supplemental statement of the case reflects consideration of VA records from the Charleston, South Carolina, facility dated to mid-August 2013; therefore, the Veteran's more recent VA records will be requested on remand.  Additionally, while on remand, she should be requested to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to her service connection claim for a shin disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify any additional relevant medical treatment records from either private or VA facilities pertaining to her claimed shin disorder.  After obtaining any necessary authorization forms from her, all reasonable attempts should be made to obtain such records, to include VA treatment records from the Charleston facility dated from mid-August 2013 to the present.  

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

2.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of her claimed shin disorder.  The examiner should review the record and note such review in the examination report.  A copy of this Remand should also be provided for the examiner.  The examination should also include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  Specific information regarding the circumstances of the onset and progression of the shin disorder, as well as its associated historic and current symptoms should be elicited and recorded.  The examiner is asked to furnish an opinion with respect to the following questions: 

(A) Provide a diagnosis relating to the Veteran's claimed shin disorder.  If no diagnosis is warranted, explain the reasons why.

(B) Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service evidence, to include the aforementioned July 2014 opinion, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's currently claimed shin disorder had its onset during service, or is otherwise etiologically related to service, such as due to extended periods of running and marching with equipment, and/or power lifting. 

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within her personal knowledge, such as sustaining an injury in service, and that lay reports, to the extent made, must be considered in formulating the requested opinion.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so. 

A complete rationale should be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.
 
3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should readjudicate the Veteran's service connection claim for a shin disorder, to include review of the evidence added to the file since the issuance of the supplemental statement of the case in September 2013 and review of the evidence in the on-line Virtual VA/VBMS files.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case shall then be returned to the Board, if in order, for further appellate review.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

